GIBSON, C. J.
The defendants were jointly charged with the murder of William Smith. Keeling entered a plea of guilty. Glenn pleaded not guilty by reason of insanity, waived *197a jury, and after trial by the court was found to be sane. These appeals come to us automatically from judgments imposing the death sentence against each defendant. (Pen. Code, § 1239 (b)-.) No briefs have been filed in either case.
Examination of the record discloses that on the night of May 20, police officers in Salinas were warned to be on the lookout for a certain automobile, the occupants of which had assaulted a soldier (not the deceased) earlier in the evening. Some time after midnight, defendants were arrested in the described automobile. They had blood on their hands and clothing; a pair of broken pruning shears, an opened pocket knife with blood on the blade, and a billfold belonging to William Smith (deceased) were found in the ear. Early in the morning of May 21, 1944, the body of Smith was found in a field by the roadside near Salinas. He had been beaten about the head and stabbed many times. When last seen the night before, Smith was in the company of defendants. Defendant Glenn had in his possession $11 in paper money on which there were blood spots. He admitted it was not his money and stated that Keeling must have taken the money from Smith.
It appears from the evidence, including admissions of defendants, that they picked up the soldier along the highway and Keeling hit him with a wrench while attempting to rob him, and that the soldier escaped by jumping from the car. Later in the evening, they met Smith at a restaurant in Salinas and drove him out of town, apparently for the purpose of robbing him. After beating and stabbing him, they left him in a field to die. They then drove back to Salmas. The police officers testified that although both defendants had been drinking they were able to talk coherently and converse intelligently-when arrested.
Keeling, as stated, entered a plea of guilty, while Glenn entered a plea of not guilty by reason of insanity. There was evidence that Glenn suffered from epilepsy and that there had been insanity in his family. Alienists appointed by the court testified, however, that in their opinion Glenn was sane at the time of the commission of the homicide.
We find no error in the record, the evidence is sufficient, and the judgments are therefore affirmed.
Shenk, J., Curtis, J., Edmonds, J., Carter, J., Traynor, J., and Schauer, J., concurred.